                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


  UNITED STATES OF AMERICA,               CR 18-120-BLG-SPW-TJC

                         Plaintiff,
                                          ORDER GRANTING MOTION TO
            vs.                           FILE UNDER SEAL

  VICTOR ELVIN LOPEZ,

                         Defendant.


      The United States has moved the Court for leave to file under seal Exhibit 2

(Doc. 38) to its motion to suppress response (Doc. 37). Good cause appearing,

      IT IS ORDERED that the motion to file Exhibit 2 under seal is GRANTED.

      DATED this 31st day of October, 2019.


                               ____________________________________
                               TIMOTHY J. CAVAN
                               United States Magistrate Judge
